DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-4, 6 and 7 are amended. Claims 8 is withdrawn. Claim 9-20 are newly added. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Farhad Shir on 04/12/2021.
The application has been amended as follows:
1. (Currently Amended) A single crystal production apparatus that produces a single crystal by cooling a melting zone formed by heating a raw material through reflection of an infrared ray, the single crystal production apparatus comprising:
a reflection part reflecting the infrared ray toward the raw material; and an infrared generation part generating the infrared ray, 
wherein the reflection part comprises a spheroidal mirror and a concave spherical mirror,

wherein an opening is formed in the spheroidal mirror on a side of an other focal point F0 of the spheroidal mirror, the other focal point F0 coinciding with a site where the melting zone is formed,
wherein the concave spherical mirror is provided at a location at which the concave spherical mirror opposes the opening of the spheroidal mirror,
wherein the one focal point F1 and a spherical center of the concave spherical mirror fall on a same location, 
wherein at least one from among a location of the concave spherical mirror relative to the opening of the spheroidal mirror and a range through which the concave spherical mirror covers die opening is variable, and
wherein the concave spherical mirror is movable, such that the concave spherical mirror is accommodated in a location where the concave spherical mirror does not oppose the opening prior to [[when]] in a case that the single crystal production apparatus is in use., and [[when]] in the case that the single crystal production apparatus is in use, the concave spherical mirror is moved in a sliding, manner to a location where the concave spherical mirror opposes the opening.
Claim 8 (Cancelled)
Claim 13 (Cancelled)
Claim 14 (Cancelled)
Claim 15 (Cancelled)
Claim 16 (Cancelled)

Claim 18 (Cancelled)
Claim 19 (Cancelled)
Claim 20 (Cancelled)
Allowable Claims
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Watauchi Toshiji (JP 2013224237 A, machine translation, "Toshiji”) teaches a single crystal production apparatus, but does not teach, disclose or reasonably suggest that “the concave spherical mirror is movable, such that the concave spherical mirror is accommodated in a location where the concave spherical mirror does not oppose the opening prior to in a case that the single crystal production apparatus is in use., and in the case that the single crystal production apparatus is in use, the concave spherical mirror is moved in a sliding, manner to a location where the concave spherical mirror opposes the opening” as recited in claim 1. Claims 2-7 and 9-12 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUA QI/Primary Examiner, Art Unit 1714